Citation Nr: 0310762	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-16439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Whether the May 1971 decision denying service connection 
of a nervous disorder was clearly and unmistakably 
erroneous. 

2.	Entitlement to an effective date earlier than March 22, 
1993, for service connection for post-traumatic stress 
disorder (PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In that determination, the RO determined that the May 6, 1971 
rating decision denying service connection for a nervous 
disorder was not clearly and unmistakably erroneous.  The RO 
also determined that the veteran was not entitled to an 
effective date prior to March 22, 1993, for service 
connection for PTSD.  


FINDINGS OF FACT

1.  The RO denied service connection for a nervous condition 
in a May 3, 1971, rating decision.  The RO advised the 
veteran of this decision and of his appellate rights in May 
1971.  The veteran did not appeal.  

2. The veteran has not alleged specific errors of fact or law 
in the May 3, 1971, rating decision.  

3.  The veteran separated from service in August 1968.  

4.  The veteran filed a claim for service connection for PTSD 
in March 1993.  

5.  The veteran was first diagnosed as having PTSD in 1996.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a valid claim of clear and 
unmistakable error in the May 3, 1971, rating decision that 
denied entitlement to service connection for a nervous 
condition.  38 U.S.C.A. § 5107(a) (West 2002).  

2.  The criteria for an effective date earlier than March 22, 
1993, for an award of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 5103, 5103A, 5110, 5111 (West 2002); 
38 C.F.R. §§ 3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis pertaining to a psychiatric disorder.   

The record reflects that the veteran's awards include the 
Bronze Star Medal and the Combat Medical Badge.  He was given 
these awards for his heroism in connection with military 
operations against a hostile force in the Republic of 
Vietnam.  In essence, the veteran exposed himself to hostile 
fire while working to provide medical aid.  

In November 1970, the veteran filed a claim for service 
connection for a nervous disorder.  

A VA hospitalization report reflects that the veteran was 
hospitalized in November 1970 for anxiety neurosis.  On 
admission, symptoms included nervousness, inability to sleep, 
shakiness (which caused the veteran to fail at his occupation 
as draftsman).  It was noted also that the veteran had been 
drinking excessively.  It was noted that the veteran had been 
depressed a great deal after having been turned down from a 
civil service job as a draftsman.  Inpatient treatment 
records show that veteran reported having had a three 
difficult years and one bad year in Vietnam during which time 
he was a medical assistant field corpsman.  The veteran 
indicated that approximately 12 of his Company returned from 
combat.  In addition, the veteran reported having family 
problems.  The veteran was diagnosed as having chronic 
anxiety neurosis.  

The attending physician certified in December 1970 clinical 
findings of severe anxiety and depressive symptoms and multi-
level involvements; the diagnosis was chronic anxiety 
neurosis.  

A private statement from David Henry, M.D., dated in December 
1970 indicated that the veteran had undergone relevant 
treatment for chronic anxiety neurosis since May 1969.  Dr. 
Henry also reported that he had been treating the veteran 
along with VA physicians.  

In the May 3, 1971, rating action, the RO denied service 
connection for a nervous disorder based on the fact that the 
veteran's service medical records were negative for 
complaints of a nervous condition.  The veteran was notified 
of the rating action also in May 1971 and of his appellate 
rights.  The veteran did not file a notice of disagreement 
with the RO's determination.  

In March 1993, the veteran filed a claim for service 
connection for PTSD.  

At time of the March 1993 claim, the evidence included 
medical records of the Vietnam Veteran's Outreach Center 
dated in 1992.  Those records reflect the veteran's medical, 
social, occupational, and military history.  The veteran 
reported that he was seeking assistance with depression and 
family problems.  

Private treatment records from Claudia Triche, Social Worker 
titled "Quarterly Updated Treatment Plan January to March 
1993"reflect that the veteran and his spouse had undergone 
marital counseling due to the veteran's current psychiatric 
symptomatology.  It was also reported that the veteran had 
just begun to realize that he had been experiencing 
nightmares and flashbacks of Vietnam for years.  The veteran 
reported that he attempted to forget them or seal them off, 
but something would trigger them.  A referral to a PTSD unit 
was recommended based on the veteran's acceptance of such 
treatment.  

In May 1993, the veteran submitted a completed lengthy 
questionnaire provided by the RO pertaining to specific 
traumatic events experienced during wartime service.  At that 
time, the veteran reported that he had participated in 
numerous combat missions as well as daily rocket/mortar 
attacks, witnessed and participated in numerous deaths, 
served on grave duty in conjunction with his military 
specialty, and lost three close friends during a mortar 
attack while Vietnam.  

On the back of the May 1993 questionnaire is an undated 
statement provided by the veteran's spouse.  She and the 
veteran had been married for 17 years.  The veteran's spouse 
indicated that she veteran has had problems since he returned 
from Vietnam including sleeplessness, moodiness, depression, 
obsessiveness (about locating people), and irritability.  

The evidence also consisted of the report of a VA examination 
dated in May 1993.  At that examination, the veteran 
complained of recurrent depression, depressed mood, anxiety, 
and phobic anxiety about heights.  He reported that he did 
not want to be around people.  He indicated that he had some 
recollections of Vietnam regarding people in Vietnam who did 
not come back and that he had bad dreams and nightmares about 
his Vietnam experiences.  Following a clinical examination, 
the examiner opined that while the veteran did not "seem to 
have the constellation of symptoms that would constitute a 
post-traumatic disorder," he was currently experiencing 
depression with associated chronic anxiety, and nightmares 
associated with combat service with chronic depression and 
"sometimes suicidal ideations."  

VA outpatient treatment records dated from January 1993 to 
July 1993 reflect that the veteran was seen and treated for 
psychological and emotional problems.  An entry dated in June 
1993 reflects a diagnosis of PTSD, depression, and insomnia.  

In June 1993, the RO denied a claim for service connection 
for PTSD.  The veteran perfected that appeal.  

In November 1995, the Board remanded the issue of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include entitlement to service connection for 
PTSD.  The Board essentially determined that the PTSD claim 
was claim distinct from the claim of entitlement to service 
for a nervous disorder, which had been previously denied.  In 
the remand, the Board directed the RO to provide the veteran 
a VA examination to determine the nature and etiology of his 
psychiatric disorders, including PTSD, among other things.  

In July 1996, the veteran was provided a VA examination by a 
board of two psychiatrists as directed by the November 1995 
Board remand.  At that examination, the veteran reported 
having nightmares 80 percent of the time at night, partly of 
his war experiences.  Additional symptoms included depressed 
mood, suicidal ideas, anhedonia, loss of interest, social 
seclusiveness, hopelessness, and frequent suicidal ideation.  
The veteran reported that he could not to go war movies or 
observe firework displays.  It was noted that the veteran had 
a long history of treatment for PTSD symptoms.  At the 
conclusion of a mental status examination (conducted by the 
board of two psychiatrists), the veteran was diagnosed as 
having PTSD and major depression.  

A second report of VA examination dated in July 1996 reflects 
a complete account of the veteran's personal, social, 
occupational, and military history.  At the conclusion of a 
mental status examination, the veteran was diagnosed as 
having Axis I-PTSD, mild to moderate, manifested by emotional 
lability, self-reported nightmares, and "flashbacks" bunt 
not indicated by emotional numbing and other symptoms 
consistent with that disorder.  

By rating decision of October 10, 1996, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation, effective March 22, 1993, the date of 
the claim.  


I.  CUE

The Board first notes that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. § 5103A (West Supp. 2002) (VCAA), are not applicable 
to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of CUE.  The 
applicable regulation provides that previous determinations, 
which were final and binding, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).  

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94  (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same). 

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.  

The United States Court of Appeals for Veterans Claims 
(Court) has also stated that CUE is a very specific and rare 
kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v.  Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).  

In this matter, the veteran contends that the RO in the May 
3, 1971, rating action committed CUE by not granting service 
connection for a nervous disorder.  The veteran asserts that 
he was granted PTSD in 1993 for symptoms similar to those he 
had at the time of the May 3, 1971 rating action.  

The RO in the May 3, 1971, rating action determined that the 
evidence did not establish that a nervous condition was 
incurred in or aggravated by service.  The veteran was 
notified of the RO's determination that same, but he did not 
file a notice of disagreement.  The laws at the time of the 
May 1971 rating action provided that generally a notice of 
disagreement shall be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination; otherwise, the decision will become final.  
38 U.S.C.A. § 4005 (1971); 38 C.F.R. § 19.118 (1971) CK.  
Therefore, the rating action became final.  Id.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. § 20.200, 20.302 (2002).  

In addition, the laws and regulations concerning the 
establishment of service connection that existed in May 1971 
were essentially the same as those in effect today.  Service 
connection in general and fundamental meant the establishment 
of the incurrence of injury or disease or aggravation of a 
preexisting injury or disease resulting in disability 
coincidentally with the period of service.  This may be 
accomplished by affirmatively showing inception or 
aggravation during service through the application of 
statutory presumptions. Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which he served, 
his medical records and all pertinent medical and lay 
evidence.  Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the Veterans Administration to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  See VR 
No. 1(a) , Part I, paragraph I(b), as amended by an Act of 
July 13, 1943, Pub. L. No. 144; See 38 C.F.R. § 3.303 (1971).  

In the case of a veteran any veteran who engaged in combat 
with the enemy in active service during a period of war, the 
Administrator shall accept as sufficient proof of service-
connection any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 345(b) (1971).  

The evidence before the RO at the time of the May 3, 1971 
rating decision consisted of the veteran's service personal 
records which showed that the veteran's awards and 
decorations included the combat medical badge and the bronze 
star medal with V device.  The veteran's service medical 
records for the period 1966 to 1968 which were negative for 
complaints or findings of a psychiatric disorder.  The record 
also included VA medical records dated November 1970 that 
showed that the veteran was hospitalized for anxiety neurosis 
and depression, and private medical records dated in December 
1970 that showed treatment for a depression and anxiety 
neurosis since 1969.  

The Board finds that a claim of clear and mistakable error in 
the May 3, 1971, rating decision has not been pled with 
sufficient specificity to raise a valid claim.  The veteran 
is asserting that he had symptoms at the time of the May 1971 
rating action which denied service connection for a nervous 
disorder similar to those he had at the time in which he was 
granted service connection for PTSD in 1993; therefore, he is 
entitled to effective date to the time of his original claim 
for service connection for a psychiatric disorder in 1970.  
(The earlier effective date matter will be addressed in the 
latter part of this decision).  However, the veteran's 
contention to does not speak to any error of law or fact in 
the May 1971 rating action.  The veteran has not cited any 
law or regulation relevant to such a claim.  He has not 
articulated with specificity an error of fact committed by 
the RO in conjunction with the rating decision that would 
constitute clear and unmistakable error on its fact, and he 
has not provided persuasive reasons explaining why the result 
of the final RO rating decision would have been manifestly 
different but for the alleged error.  

Regrettably, the Board concludes that clear and unmistakable 
error has not been pled with the required specificity in this 
case to establish a valid claim.  Luallen v. Brown, 8 Vet. 
App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(en banc, 6 Vet. App. 162 (1994)).  

II.  Earlier effective date

Veterans Claims Assistance Act

As to claim for an earlier effective date the Veterans Claims 
Assistance Act applies.   

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The veteran filed claims for service 
connection in February 1993, and there is no issue as to 
provision of necessary form for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a letter dated in September 2001, VA informed the veteran 
of the process involved in the reopened claims process and of 
his and VA's duties and responsibilities in developing his 
claims.  VA indicated that its duty was to make reasonable 
efforts to help the veteran obtain evidence necessary to 
support his claim such as obtaining medical records, 
employment records, or records from other Federal agencies, 
and providing medical examinations or opinions, if necessary.  
However, VA informed the veteran that it was his 
responsibilities to provide VA with sufficient identifying 
information regarding such evidence and that it was still his 
responsibility to support his claim with appropriate 
evidence.  VA informed the veteran that it had requested 
copies of his medical records from the VA medical facility in 
Shreveport, Louisiana for the periods November 19, 1970, to 
December 2, 1970.  He was told that since these were federal 
records, VA could not make a decision on his claim until the 
evidence was received or the custodian of the evidence 
replied that the documents were not available.  

As to the veteran's responsibilities, he was requested to 
inform VA about any addition information or evidence that he 
wanted obtained.  In addition, the veteran was requested to 
submit an authorization and consent to release information to 
VA, and to complete a release form that was submitted as 
incomplete.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim 
and of the respective responsibilities of the veteran and VA 
in obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
Service medical records, VA medical records, and private 
medical records pertinent to this matter have been obtained.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  In this matter, an examination is not warranted in 
that claims pertain medical evidence of record prior to 
October 1996.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO. 

Earlier Effective Date Analysis 

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
be earlier than the date of receipt of the application 
thereof.  38 U.S.C.A. § 5110(a) (West 2002).  The statutory 
provision is implemented by regulation which provides that 
the effective date for an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increased will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2002); see 
also 38 C.F.R. § 3.1(k) (defining "service-connected" as a 
disability that was incurred in or aggravated in the line of 
duty in active military service.  

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p). An informal claim is any communication indicating 
an intent to apply for one or more benefits. The benefit 
being sought must be identified. 38 C.F.R. § 3.155. Further, 
a reopened claim is defined as "[a]ny application for a 
benefit received after final disallowance of an earlier claim 
. . . ." 38 C.F.R. § 3.160(e).

In this matter, the veteran asserts that his service 
connection for PTSD should be retroactive to the date he 
originally filed a claim for service connection for a nervous 
disorder in November 1970.  The Board notes that the veteran 
has asserted a CUE claim with respect to the May 3, 1971, 
rating action which initially denied service connection for a 
nervous disorder.  As discussed above, there was no CUE in 
that rating action.  

In addition, the Board notes that a claim for PTSD is a claim 
separate and distinct from a claim for an acquired 
psychiatric disorder including a nervous condition.  The 
Court of Appeal for Veterans Claims has held that newly 
diagnosed disorders, whether or not medically related to the 
previous disorder, could not be the same claim when it has 
not been previously considered.  Ephraim v Brown, 82 F.3d 
399, 401-2 (Fed. Cir. 1996).  

With respect to PTSD, the veteran asserted a claim for the 
disorder March 22, 1993.  The record reflects that the 
veteran was first diagnosed as having PTSD in June 1993.  He 
was granted service connection for the disorder in October 
1996, effective March 22, 1993, the date of his claim.  There 
is no evidence that the veteran was diagnosed as having PTSD, 
or that he filed a claim for service connection for PTSD, 
prior to March 22, 1993.  

In this matter, the claim for service connection for PTSD was 
received in March 1993, which is more than a year following 
separation; therefore, according to applicable regulations 
therefore, earliest effective date for the allowance of 
service connection on the basis of an original claim, is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2); see also 
38 U.S.C.A. § 5110(a); Rodriquez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999) (it is the unequivocal command" of 
§ 5110(a) that the effective date of benefits cannot be 
earlier than the filing of an application therefore).  In 
these circumstances, an earlier effective date for grant of 
service connection for PTSD is not warranted.  




ORDER


The claim of clear and unmistakable error in the May 3, 1971, 
rating decision is denied.  

An effective date earlier than March 22, 1993, for a grant of 
service connection or PTSD is denied.  


		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



